Per Curiam.
The defendant appeals from a sentence to imprisonment imposed after a finding of guilty on her pleas of no contest to two counts of second degree forgery. Four errors are assigned: (1) failure to inform the defendant of the nature of the charges, (2) failure to inform the defendant of the range of penalties that could be imposed, (3) failure to establish a factual basis for her pleas, and (4) imposition of the maximum term of imprisonment on each count and ordering that the sentences be served consecutively.
We have reviewed the entire record and find that entry of defendant’s pleas of no contest complied with the requirements of State v. Irish, 223 Neb. 814, 394 N.W.2d 879 (1986). Furthermore, we find no abuse of discretion on the part of the trial court in imposing the maximum term of imprisonment on each count and ordering the sentences to be served consecutively.
Affirmed.